



Exhibit 10.1




CONSULTING AGREEMENT




     This Consulting Agreement is entered into this 3rd day of January, 2005, by
and between ARI Network Services, Inc. (“ARI”), having its principal place of
business at 11425 W Lake Park Dr., Milwaukee, WI  53224 and Ascent Partners,
Inc., Ted Feierstein, Managing Director, having a principal place of business at
10936 N. Port Washington Road, Mequon, WI   53092 (“Consultant”).




1.

PERFORMANCE BY CONSULTANT




Consultant agrees to provide consulting services to ARI’s as approved by the ARI
Board of Directors.




2.  

PAYMENT FOR SERVICES




a.

Fees, Price Protection.  ARI agrees to pay the amounts as listed in Exhibit A to
the Consultant for the Services performed by Consultant.  Should either ARI or
Consultant request changes to this rate or other terms of this Agreement, any
such additions or changes will be mutually agreed to in writing and executed by
the authorized representatives executing this Agreement.  Such agreed upon terms
shall become a part of this Agreement, as amended.




b.

Out of Pocket Expenses.  Consultant shall be reimbursed for all reasonable,
ordinary and necessary travel expenses pre-approved that are incurred by
Consultant while performing Services on behalf of ARI.







3.

OBLIGATIONS OF CONSULTANT.




a.

 Consultant will work closely with ARI marketing and sales functions to attain
the objectives outlined in Exhibit A.

b.

Consultations, Reports.  Consultant agrees to make himself available for monthly
meetings to review the progress of all work under this Agreement.  If requested
by ARI, Consultant also shall prepare and submit to ARI each month a written
report setting forth the status of such work in a format to be mutually agreed
upon by Consultant and ARI.







4.

OBLIGATIONS OF ARI.




ARI agrees to make available on a limited basis to Consultant, upon reasonable
notice, ARI marketing and sales to assist Consultant to complete the Services.






1






5.

RIGHTS IN DATA AND WORKS




a.

Ownership.  Consultant agrees that ARI is the exclusive owner of all right,
title and interest in materials, financial models and all documentation related
to such services and all related materials that are used by, developed for, or
paid for by ARI in connection with the performance of any Services provided by
Consultant before or after the date set forth above.




b.

Proprietary Rights.  In no way limiting Section 5.a. above, Consultant agrees
that all copyrights and other proprietary rights, including, but not limited to,
all patents, trademarks, moral rights, trade secrets rights with respect to any
work including any inventions, discoveries, concepts, ideas or information
conceived by Consultant with respect to the computer programs, files,
documentation, and related materials (“Proprietary Rights”) that are paid for by
ARI or designed or developed by Consultant in connection with this Agreement,
are works-for-hire.  ARI shall be considered as the author and owner of the
Proprietary Rights under the U.S. Copyright laws.  




c.

Assignment.  Notwithstanding the foregoing, Consultant agrees to assign and does
hereby assign to ARI, its successors and/or assigns, all right title and
interest in all copyrights and other proprietary rights, including, but not
limited to, all patents, trademarks, moral rights, trade secrets rights with
respect to any work including any inventions, discoveries, concepts, ideas or
information conceived by Consultant with respect to the computer programs,
files, documentation, and related materials (“Proprietary Rights”) that are paid
for by ARI or designed or developed by Consultant in connection with this
Agreement, including the right to invoke the benefit of the right of priority
provided by the International Convention which may hereafter be substituted for
it and to invoke and claim such right or priority  without further written or
oral authorization, which during the term of this Agreement, Consultant has made
or conceived or hereafter may make or conceive, whether solely or jointly with
others.  All such inventions, improvements, and developments shall automatically
be deemed to become the property of ARI immediately as soon as made or
conceived.  The obligation to assign the rights to such inventions shall survive
the discontinuance or termination of this Agreement.




d.

Access.  ARI shall have unrestricted access to all computer media containing ARI
data from time to time in connection with the performance of the Services.
 Consultant, at the request of ARI, promptly shall deliver to ARI all computer
programs, including, but not limited to,  source code, files, media,
documentation and related materials, concerning any Services provided by
Consultant before or after the date of this Agreement.




6.

RECRUITMENT.




During the term of this Agreement and for the one hundred eighty (180) day
period immediately following the period for which a Consultant last performed
services for ARI under this Agreement, Consultant shall not, directly or
indirectly, for itself, or on



2






behalf of any other person, firm, corporation or other entity, whether as
principal, agent, employee, or otherwise, solicit participate in or promote the
solicitation of employees who are currently employed (or were employed in the
last six (6) months) by ARI or hire or engage such employee (or former
employee), without ARI’s prior written consent.




7.

WARRANTIES




Consultant warrants the following with respect to Services performed:




a.

Compliance with Specifications.  Consultant’s documentation, computer programs,
files, and all other work product, including, but not limited to, software
applications designed, modified, enhanced, or developed under this Agreement,
will be meet the agreed upon criteria set forth in the presentation to the ARI
Board of Directors.  In the event of a breach of this Section 7(a), Consultant
agrees that ARI shall have the right to pursue any and all available remedies,
including, but not limited to those enumerated in Section 11 of this Agreement.




b.

Non-Infringement of Third Party Rights.  Consultant warrants that the
documentation and any other materials provided under this Agreement including
computer programs will not violate or in any way infringe upon the rights of
third parties, including property, contractual, employment, trade secrets,
proprietary information and non-disclosure rights, or any trademark, copyright
or patent rights.  In the event of a breach of this Section 7(b), Consultant
agrees that ARI shall have the right to pursue any and all available remedies,
including, but not limited to those enumerated in Sections 10 and 11 of this
Agreement.  




8.

TERM AND TERMINATION




a.

Commencement and Renewal.  This Agreement shall commence on the date set forth
above and continue until such time as the Consultant delivers the above stated
requirements. This Agreement may be terminated by either party upon thirty (30)
days prior written notice.



3









b.

Termination




i)

In General.  This Agreement may be immediately terminated by either party upon
written notice if the other party breaches any material term or condition of the
Agreement and such breach remains uncorrected for fifteen (15) days following
written notice from the non-breaching party specifying the breach.  This
Agreement may also be terminated by either party at any time in the event the
other party terminates or suspends its business, becomes subject to any
bankruptcy or insolvency proceeding under Federal or State statute, or becomes
subject to direct control by a trustee or similar authority.




ii)

By ARI.  If at any time after the commencement of the Services, ARI, in its
judgment, determines that such Services are no longer required, ARI may
terminate this Agreement by providing thirty (30) days written notice to
Consultant.




iii)

Obligations Upon Termination.  Upon termination of this Agreement, Consultant
shall promptly return to ARI all documents, notes, computer programs, files,
documentation, media related material and any other material that, pursuant to
Section 5 above, is owned by ARI.  Expiration or termination of this Agreement
shall not relieve Consultant of its obligations under any Section of this
Agreement.




9.

CONFIDENTIAL INFORMATION




a.

Non-Disclosure.  Consultant agrees not to use, copy, assign, market, transfer,
disclose, sell, license, publish, reproduce or otherwise make available the
Confidential Information of ARI except and only to the extent necessary to
perform under this Agreement.  Consultant agrees to secure and protect ARI’s
Confidential Information in a manner consistent with the maintenance of
Consultant’s own confidential and proprietary rights and to take appropriate
action by instruction or agreement with its employees, consultants or other
agents who are permitted access to ARI’s Confidential Information to satisfy its
obligations under this Section.




b.

Definition.  “Confidential Information” means ARI’s information, not generally
known by non-party personnel, used by ARI and which is proprietary to ARI or the
disclosure of which would be detrimental to ARI.  Confidential Information
includes, but is not limited to, the following types of information (whether or
not reduced to writing or designated as confidential):




i)

work product resulting from or related to Services performed under this
Agreement;




ii)

ARI’s computer software, including documentation and any source or object code
of ARI disclosed or delivered to Consultant;



4









iii)

ARI’s internal personnel, financial, marketing and other business information
and manner and method of conducting business;




iv)

ARI’s strategic, operations and other business plans and forecasts;




v)

confidential information provided by or regarding ARI’s employees, customers,
potential customers, suppliers, subcontractors, vendors and other contractors;
and




vi)

the existence of a contractual relationship between the parties.




c.

Confidentiality Agreement with Contract Employees.  All employees who perform
Services for ARI shall sign a confidentiality agreement in a form approved by
ARI.




10.

INDEMNIFICATION.  




Consultant agrees to indemnify and shall hold harmless (including payment of
reasonable attorneys’ fees) ARI, its corporate affiliates, and any employee or
agent thereof (each of the foregoing being hereafter referred to individually as
“Indemnified Party”) against all liability to third parties (other than
liability solely the fault of the Indemnified Party) arising from or in
connection with the performance of Services under this Agreement.  Consultant’s
obligation to indemnify any Indemnified Party will survive the expiration or
termination of this Agreement by either party for any reason.  Consultant, at
its sole expense and at ARI’s sole option, shall conduct the defense or
settlement of any such third party action, including, but not limited to, all
suits, proceedings and claims for infringement or alleged infringement of any
patent, copyright, trade secret or other proprietary right of any third party
and arising out of the acquisition, or use by ARI of any Services, software,
materials, equipment, combination, concepts, information or process designed,
procured or delivered by Consultant pursuant  to or in connection with this
Agreement.  In the event ARI elects to conduct the defense or settlement of any
third party action, Consultant shall reimburse ARI for any and all costs and
expenses associated with such defense or settlement, including reasonable
attorneys’ fees.



5












11.

INJUNCTIVE RELIEF.  




It is hereby understood and agreed that damages shall be an inadequate remedy in
the event of a breach by Consultant of this Agreement and that any such breach
by Consultant will cause ARI great and irreparable injury and damage.
 Accordingly, Consultant agrees that ARI shall be entitled, without waiving any
additional rights or remedies otherwise available to ARI at law or in equity or
by statute, to injunctive and other equitable relief, including specific
performance, in the event of a breach or intended or threatened breach by
Consultant.




12.

ASSIGNMENT




a.

Consent Required.  Consultant shall not assign or subcontract the whole or any
part of this Agreement without ARI’s prior written consent.




b.

Subcontracting.  Any subcontract made by Consultant with the consent of ARI
shall incorporate by reference all the terms of this Agreement.  Consultant
agrees to guarantee the performance of any subcontractor used in performance of
the Services.




13.

OTHER PROVISIONS




a.

Status as Independent Contractor.  Consultant and ARI are contractors
independent of one another and neither party’s employees will be considered
employees of the other party for any purpose.  This Agreement does not create a
joint venture or partnership, and neither party has the authority to bind the
other party to any third party.  Any personnel supplied by Consultant hereunder
are not ARI’s employees or agents and Consultant assumes full responsibility for
their acts.  Consultant shall be solely responsible for the payment of
compensation of the personnel hired by Consultant and such personnel shall be
informed that they are not entitled to any of ARI’s benefits.  Consultant is
responsible for the payment of all worker’s compensation, disability benefits
and unemployment insurance and for withholding and paying employment taxes for
such personnel.




b.

Applicable Law and Forum.  This Agreement shall be governed and construed in
accordance with the laws of the State of Wisconsin without regard to its
conflicts of laws or principles thereof.




c.

Waiver.  No waiver by ARI of any breach by Consultant of any of the provisions
of this Agreement shall be deemed a waiver of any preceding or succeeding breach
of the same or any other provisions hereof.  No such waiver shall be effective
unless in writing and then only to the extent expressly set forth in writing.




d.

Entire Agreement.  This Agreement constitutes the entire agreement between
Consultant and ARI.



6









e.  

Modifications.  No modification of this Agreement shall be effective unless in
writing and signed by both parties.




f.

Severability.  If any provision of this Agreement is invalid or unenforceable
under any statute or rule of law, the provision is to that extent to be deemed
omitted, and the remaining provisions shall not be affected in any way.




IN WITNESS WHEREOF, and in acknowledgment that the parties hereto have read and
understood each and every provision hereof, the parties have executed this
Agreement on the date first set forth above.




 

Dated this 3rd day of January, 2005

  

ARI Network Services, Inc.

Ascent Partners, Inc.

  

/s/ Tim Sherlock                                 

/s/ Ted Feierstein                                

Signature

Signature

Tim Sherlock                                      

Ted Feierstein                                     

Print Name

Print Name

CFO                                                    

President                                             

Title

Title






7






Exhibit A

 

[exh101002.gif] [exh101002.gif]




December 23, 2004




PERSONAL & CONFIDENTIAL




Mr. Brian Dearing, Chairman and Chief Executive Officer

ARI

11425 West Lake Park Drive

Milwaukee, WI 53224




Dear Brian,




This email serves as a proposal for me/Ascent Partners to provide senior-level
business planning/strategy/execution services to ARI as relates to the
contemplated Galactica-Dealer Marketing Services offerings.




Much progress has been made getting our arms around the "Be the dealers
marketing department" value proposition. While the early feedback suggests that
there exists a large and under-served market for providing outsourced
technology-enabled marketing services (such as WebsiteSmart and direct marketing
via mail, email, phone?) on behalf of ARI's 000's of outdoor power and power
sports dealers, as we (you, Dave, John, Jeff and I) have discussed, much work
needs to be done to determine how ARI can actually build a profitable business
around this value proposition. One of the key obstacles to determining the
answer to that question is a shortage of personnel – Dave, Jeff and others have
to focus on their primary objectives at the expense of Galactica initiatives.




Having been, in effect, a co-author along with you and John, of the original
Galactica value propositions and given my ongoing participation in the
twice-monthly status meetings, I am familiar with the breadth and depth of the
issues. In addition, technology-enabled business services have become a new
mainstay for the VC community as software, the Internet, outsourcing and
domain-specific business processes have converged. These factors are present at
a number of Prism Fund portfolio companies including two that I am intimately
involved with; SecurePipe (technology-enabled outsourced managed security for
the SME market) and Fieldglass (technology-enabled services procurement for the
F1000). Related to these company-growing experiences is my sensitivity to the
business models/economics/valuation parameters that are key to creating
shareholder value. If ARI creates "sticky" subscription-based incremental
revenue streams that display scalable economics on the contribution margin line,
the valuation multiple for that revenue will be many times (2-8x) greater than
bland un-scalable services. Obviously we want to be on a path to the good stuff
versus the bland stuff.




Having just come off of a project, I have approximately fifty hours per month
that I can allocate to help determine the scope, economics, personnel needs,
risks, etc., of this specific Galactica technology-enabled business service.




As we discussed last Thursday with Jeff, the immediate needs are:




1.

understanding the sources and costs of gathering/procuring customer/prospect
data and the process flow as relates to ARI, the dealer customer and any 3rd
parties that ARI needs to partner with, such as database marketing and BMS
vendors.




Ascent Partners, Inc.

www.ascentpartnersinc.com   

10936 N Port Washington Rd., Mequon, WI  53092

Telephone (262) 241-9246 Fax (262) 241-9256

Email: info@ascentpartnersinc.com










Ascent Partners, Inc.

2 of 2

2.

ensuring that ARI's current "alpha" customers for this service are having a
positive experience that they will wish to continue at a fair price (given
measurable benefits) and provide positive testimonials that ARI can promote.




3.

that ARI puts in place a process and/or technology that measures traffic/sales
generated by ARI's marketing services so ARI receives credit and can measure the
payback that customers of this service are receiving. This obviously gives rise
to pricing and tactical marketing considerations, which ARI has to have a feel
for as this value proposition is more broadly marketed.




Resulting from this work will be a good sense for the economics/scalability of
this business service and a business plan/model. The plan will include budgets
for marketing, sales, customer support, infrastructure and capex. Given that
aspects of this value proposition are outside of current ARI skill sets, it will
also include a high-level description of the kind of personnel needed and their
cost to create this new delivery group.




To achieve this, effectively I envision myself as marketing/financial
strategist/planner for this Galactica offering. As such I'll need ready access
to you, Dave, Jeff, John, Campion, Tim and others including current/prospective
customers and potential vendors/domain-specific advisors. To achieve this and
per my conversation with Jeff, I propose working approx 1.5days/week at ARI.




I propose a rate of $300/hour and that this project run for at least three
months. At that time we can revisit the results and direction. There will be an
additional cost for modeling work, which will run approximately $5,000 and will
be paid directly to my long-time modeler, the best I have worked with.
Pre-approved out-of-pocket expenses would be covered by ARI and there would be a
$2,000 expense advance at launch.




Based on what we have learned from ADP and Reynolds/Reynolds as relates to their
dealer business services, combined with our early positive customer feedback, I
believe that ARI is onto something material with Galactica and that once
finely-tuned and well executed it can be a significant source of recurring
(subscription) revenue and operating income at scale adding up to new market
cap.




Ted




/s/ Ted C. Feierstein




Ted C. Feierstein

Partner

Ascent Partners, Inc.







Ascent Partners, Inc.

www.ascentpartnersinc.com   

10936 N Port Washington Rd., Mequon, WI  53092

Telephone (262) 241-9246 Fax (262) 241-9256

Email: info@ascentpartnersinc.com







